Dismiss; and Opinion Filed July 30, 2015.




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-15-00486-CV

                      SHALONDRIA GALIMORE, Appellant
                                    V.
                MICHAEL JACKSON AND RONNIE JACKSON, Appellees

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-15-01099-D

                              MEMORANDUM OPINION
                   Before Chief Justice Wright and Justices Brown and Stoddart
                                   Opinion by Justice Stoddart
       By letter dated April 15, 2015, the Court directed appellant to pay the filing fee for the

appeal within ten days. On May 29, 2015, we notified appellant that the Dallas County Clerk

had informed us no payment had been made for the clerk’s record. We directed appellant to file,

within ten days, written verification that she had either paid or made payment arrangements for

the clerk’s record or she was entitled to proceed without payment for the record. We warned that

failure to do so would result in dismissal of the appeal. Appellant has not responded to either

letter, the filing fee has not been paid, and the clerk’s record has not been filed.
       Accordingly, we dismiss the appeal for want of prosecution. See Tex. R. App. P. 38.1(a),

42.3(a).



                                                   /Craig Stoddart/
                                                   CRAIG STODDART
                                                   JUSTICE


150486F.P05




                                             –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

SHALONDRIA GALIMORE, Appellant                        On Appeal from the County Court at Law
                                                      No. 4, Dallas County, Texas
No. 05-15-00486-CV         V.                         Trial Court Cause No. CC-15-01099-D.
                                                      Opinion delivered by Justice Stoddart, Chief
MICHAEL JACKSON AND RONNIE                            Justice Wright and Justice Brown
JACKSON, Appellees                                    participating.

        In accordance with this Court’s opinion of this date, we DISMISS the appeal for want of
prosecution. We ORDER that appellees Michael Jackson and Ronnie Jackson recover their
costs of this appeal from appellant Shalondria Galimore.


Judgment entered this 30th day of July, 2015.




                                                –3–